NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


JOSEPH EMMANUEL FOOTE,                       )
Doc #Y64947,                                 )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D18-2626
                                             )
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed April 5, 2019.

Appeal from the Circuit Court for Lee
County; Margaret O. Steinbeck, Judge.

Howard L. Dimmig, II, Public Defender, and
Andres Sanchez Special Assistant Public
Defender, Bartow, for Appellant.

Joseph Emmanuel Foote, Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Assistant Attorney
General, Tampa, for Appellee.


PER CURIAM.


              Affirmed.


SILBERMAN, LUCAS AND SALARIO, JJ., Concur.